DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 12/914,710, 14/935,145, 62/564,124, 13/894,245, 13/678,389, 61/559,982, 14/614,601, and 61/936,222, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
While some of the prior-filed applications contain support for various desired band gap ranges and desired ranges for the values of x, y, and z in the dilute nitride composition, the 1-xInxNyAs1-y-xSbz composition that would provide the claimed band gap ranges while also satisfying the claimed In/Sb ratio and carrier concentration have not been established.  
It is further noted that none of the prior-filed applications disclose the claimed subject matter of a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.0126), an In/Sb ratio of at least approximately 10, a band gap between approximately 0.935 eV and 0.963 eV, and a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature or a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 1; 0≤ y ≤ 0.1; 0 ≤ z ≤ 0.1667), an In/Sb ratio of at least approximately 6, a band gap between approximately 0.7 eV and 0.95 eV, and a carrier concentration less than approximately 1 x 1016cm-3 at room temperature.
Accordingly, claims 1-2, 5-10, and 13-32 are not entitled to the benefit of the prior applications and the effective filing date is 9/14/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-10, and 13-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0232730) as evidenced by Yanka et al. (US 2016/0372624), by Bedell et al. (US 2012/0255600), by Hieslmair et al. (US 2007/0212510), and by Wanlass (US 2006/0144435).
Regarding claims 1-2 and 9-10, Jones discloses a method of forming a semiconductor (10; see Figure 1A), comprising:
a substrate (14; it is disclosed the dilute nitride material is suitable for lattice matching to a substrate such as GaAs; [0009] and claims 1 and 2) with a lattice parameter matching or nearly matching GaAs (the substrate can be GaAs, as set forth above, such that it would have a lattice parameter matching GaAs);
a first subcell (GaInNAsSb subcell 12; see Figure 2A) comprising:
a first doped III-V layer (30 made of GaAs) over the substrate (see Figure 2A);
a first absorber layer (220) over the first doped III-V layer (see Figure 2A); and
a second doped III-V layer (26 GaAs) over the first absorber layer (see Figure 2A).
Jones further discloses the first absorber layer comprises a first dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.07 ≤ x ≤ 0.18; 0.025 ≤ y ≤ 0.04; 0.001 ≤ z ≤ 0.03) and that the first band gap is tunable in the range of 0.9-1.1 eV ([0009]), but the reference does not expressly disclose the first dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.0126) and more specifically, the first dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.008), and an In/Sb ratio of at least approximately 10.
prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  It is further noted that the In/Sb ratio will be at least approximately 10 with the selection of the x and z values in the claimed composition.
While modified Jones does not expressively disclose the first band gap is between approximately 0.935 eV and 0.963 eV and a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, it is noted that once a photovoltaic cell comprising the above recited composition and structure is disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claims 1 and 9, it will, inherently, display the recited properties.  See MPEP § 2112 III and V.
Alternatively, while modified Jones does not expressly disclose a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, it is noted that carrier concentration of a semiconductor material depends upon the material composition and amount of impurities present in the material, where modified Jones teaches the claimed dilute nitride composition and the absorber layer can be p-type or n-type ([0024]). Additionally, it is well known by one of ordinary skill in the art before the effective filing date of the claimed invention that carrier concentration of an absorber semiconductor layer is typically desired to be between the range of 1 x 1014cm-3 to 1 x 1018cm-3, as evidenced by Bedell and 14cm-3 to 1 x 1020cm-3 ([0040] and [0041]) and Hieslmair discloses that it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1018cm-3 ([0182] and [0237]) depending on the desired properties.
It is further evidenced by Yanka that a dilute nitride absorber layer having the claimed composition would have a carrier concentration less than approximately 1 x 1016 cm-3 at room temperature ([0005]).
As the desired band gap of the absorber material and the efficiency of the device are variables that can be modified, among others, by adjusting said amount of carrier concentration by adjusting the amount of dopant to be introduced into the absorber layer, with said band gap and efficiency of the device both changing as the amount of dopant is varied, the precise carrier concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed carrier concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the carrier concentration of the absorber layer in the apparatus and method of modified Jones to obtain the desired balance between the desired band gap and the efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in In re Aller, 105 USPQ 223). 
While modified Jones discloses additional subcells (18 and 16) that are preferably lattice-matched ([0005] and [0006]), and that GaInNAsSb subcells have bandgaps that are tunable in the range of 0.9-1.1 eV ([0009]), the reference does not expressly disclose the semiconductor comprises four or more lattice-matched subcells comprising a second subcell comprising a second dilute nitride comprising InGaNAsSb and a second bandgap between approximately 0.9 eV and 1.3 eV or between approximately 0.7 eV and 1.1 eV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a second subcell comprising a second dilute nitride comprising InGaNAsSb and a second bandgap between approximately 0.9 eV and 1.3 eV or between approximately 0.7 eV and 1.1 eV, as the use of a known technique to improve similar devices such as incorporating additional subcells having band gaps in succession to be tuned to a variety of band gaps between the desired range in modified Jones having a lattice constant that is matched to the substrate and other subcells is well known in the art before the effective filing date of the claimed invention, as evidenced by Wanlass, where any desired number of subcells can be chosen for a multijunction solar cell to utilize the desired bandgap range of the solar spectrum ([0014]) up to six or more subcells with a large number of the subcells to be lattice matched to each other (see Table V). It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding claims 5 and 13, modified Jones discloses all the claim limitations as set forth above, and further discloses a thickness of the first absorber layer is approximately 2 micrometers (see Figure 2B).
Regarding claims 6 and 14, modified Jones discloses all the claim limitations as set forth above, and further discloses a thickness of the first absorber layer is approximately 2 micrometers (see Figure 2B), but the reference does not expressly disclose a thickness of the absorber layer is between approximately 3 micrometer and approximately 5 micrometers.
It is noted that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the disclosed 2 micrometers by modified Jones and the claimed approximately 3 micrometers are close enough such that the claimed approximately 3 micrometers is prima facie obvious based on the teaching of modified Jones.
Regarding claims 7 and 15, modified Jones discloses all the claim limitations as set forth above, and further discloses the substrate comprises GaAs (as set forth above).
Regarding claims 8 and 16, modified Jones discloses all the claim limitations as set forth above, and further discloses the absorber layer is p-type (see 220 in Figure 2B).
Regarding claims 17, 18, 24, and 25, Jones discloses a method of forming a semiconductor (10; see Figure 1A), comprising:

a first subcell (GaInNAsSb subcell 12; see Figure 2A) comprising:
a first doped III-V layer (30 made of GaAs) over the substrate (see Figure 2A);
a first absorber layer (220) over the first doped III-V layer (see Figure 2A), the first absorber layer having:
a first dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 1; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1667) and more specifically, the first dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 0.55; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1) (the dilute nitride composition is disclosed to be InxGa1-xNyAs1-y-zSbz (0.07 ≤ x ≤ 0.18; 0.025 ≤ y ≤ 0.04; 0.001 ≤ z ≤ 0.03); [0009]), 
an In/Sb ratio of at least approximately 6 (the In/Sb ratio will be at least approximately 6 with the x and z values in the claimed composition); and
a second doped III-V layer (26 GaAs) over the first absorber layer (see Figure 2A).
While Jones does not expressively disclose a first band gap is between approximately 0.7 eV and 0.95 eV and a carrier concentration less than approximately 1 x 1016cm-3 at room temperature, it is noted that once a photovoltaic cell comprising the above recited composition and structure is disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claims 17 and 24, it will, inherently, display the recited properties.  See MPEP § 2112 III and V. It is evidenced by Yanka that a dilute nitride absorber layer having 16 cm-3 at room temperature ([0005]).
It is noted that carrier concentration of a semiconductor material depends upon the material composition and amount of impurities present in the material, where modified Jones teaches the claimed dilute nitride composition and the absorber layer can be p-type or n-type ([0024]). Additionally, it is well known by one of ordinary skill in the art before the effective filing date of the claimed invention that carrier concentration of an absorber semiconductor layer is typically desired to be between the range of 1 x 1014cm-3 to 1 x 1018cm-3, as evidenced by Bedell and Hieslmair, where Bedell discloses it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1020cm-3 ([0040] and [0041]) and Hieslmair discloses that it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1018cm-3 ([0182] and [0237]) depending on the desired properties.
As the desired band gap of the absorber material and the efficiency of the device are variables that can be modified, among others, by adjusting said amount of carrier concentration by adjusting the amount of dopant to be introduced into the absorber layer, with said band gap and efficiency of the device both changing as the amount of dopant is varied, the precise carrier concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed carrier concentration cannot be considered critical.  In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
While modified Jones discloses additional subcells (18 and 16) that are preferably lattice-matched ([0005] and [0006]), and that GaInNAsSb subcells have bandgaps that are tunable in the range of 0.9-1.1 eV ([0009]), the reference does not expressly disclose the semiconductor comprises four or more lattice-matched subcells comprising a second subcell comprising a second dilute nitride comprising InGaNAsSb and a second bandgap between approximately 0.9 eV and 1.3 eV or between approximately 0.7 eV and 1.1 eV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a second subcell comprising a second dilute nitride comprising InGaNAsSb and a second bandgap between approximately 0.9 eV and 1.3 eV or between approximately 0.7 eV and 1.1 eV, as the use of a known technique to improve similar devices such as incorporating additional subcells having band gaps in succession to be tuned to a variety of band gaps between the desired range in modified Jones having a lattice constant that is matched to the substrate and other subcells is well known in the art before the effective filing date of the claimed invention, as evidenced by Wanlass, where any desired number of subcells can be chosen for a multijunction solar cell to utilize the desired bandgap prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding claims 19, 20, 26, and 27, modified Jones discloses all the claim limitations as set forth above.
While modified Jones does not expressly disclose the carrier concentration of the absorber layer is less than approximately 5 x 1015cm-3 or 1 x 1015cm-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges for the carrier concentration of the doped dilute nitride material disclosed by the above references because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claims 21 and 28, modified Jones discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is between approximately 2 micrometers and approximately 10 micrometers (see Figure 2B).
claims 22 and 29, modified Jones discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is approximately 2 micrometers (see Figure 2B), but the reference does not expressly disclose a thickness of the absorber layer is between approximately 3 micrometer and approximately 5 micrometers.
It is noted that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the disclosed 2 micrometers by modified Jones and the claimed approximately 3 micrometers are close enough such that the claimed approximately 3 micrometers is prima facie obvious based on the teaching of modified Jones.
Regarding claims 23 and 30, modified Jones discloses all the claim limitations as set forth above, and further discloses the absorber layer is p-type (see 220 in Figure 2B).
Regarding claim 31, Jones discloses a semiconductor (10; see Figure 1A), comprising:
a substrate (14; it is disclosed the dilute nitride material is suitable for lattice matching to a substrate such as GaAs; [0009] and claims 1 and 2) with a lattice parameter matching or nearly matching GaAs (the substrate can be GaAs, as set forth above, such that it would have a lattice parameter matching GaAs);
a first subcell (GaInNAsSb subcell 12; see Figure 2A) comprising:
a first doped III-V layer (30 made of GaAs) over the substrate (see Figure 2A);
a first absorber layer (220) over the first doped III-V layer (see Figure 2A) having a thickness between 0.2 micron and 2 micron (see Figure 2B); and

Jones further discloses the first absorber layer comprises a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.07 ≤ x ≤ 0.18; 0.025 ≤ y ≤ 0.04; 0.001 ≤ z ≤ 0.03) and that the band gap is tunable in the range of 0.9-1.1 eV ([0009]), but the reference does not expressly disclose the dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.0126), and an In/Sb ratio of at least approximately 10.
It is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  It is further noted that the In/Sb ratio will be at least approximately 10 with the selection of the x and z values in the claimed composition.
While modified Jones does not expressively disclose a band gap is between approximately 0.935 eV and 0.963 eV and a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, it is noted that once a photovoltaic cell comprising the above recited composition and structure is disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claim 31, it will, inherently, display the recited properties.  See MPEP § 2112 III and V.
Alternatively, while modified Jones does not expressly disclose a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, it is 14cm-3 to 1 x 1018cm-3, as evidenced by Bedell and Hieslmair, where Bedell discloses it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1020cm-3 ([0040] and [0041]) and Hieslmair discloses that it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1018cm-3 ([0182] and [0237]) depending on the desired properties.
It is further evidenced by Yanka that a dilute nitride absorber layer having the claimed composition would have a carrier concentration less than approximately 1 x 1016 cm-3 at room temperature ([0005]).
As the desired band gap of the absorber material and the efficiency of the device are variables that can be modified, among others, by adjusting said amount of carrier concentration by adjusting the amount of dopant to be introduced into the absorber layer, with said band gap and efficiency of the device both changing as the amount of dopant is varied, the precise carrier concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
While modified Jones discloses additional subcells (18 and 16) that are preferably lattice-matched ([0005] and [0006]), and that GaInNAsSb subcells have bandgaps that are tunable in the range of 0.9-1.1 eV ([0009]), the reference does not expressly disclose the semiconductor comprises four or more lattice-matched subcells comprising a second subcell comprising a second dilute nitride comprising InGaNAsSb and a second bandgap between approximately 0.9 eV and 1.3 eV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a second subcell comprising a second dilute nitride comprising InGaNAsSb and a second bandgap between approximately 0.9 eV and 1.3 eV, as the use of a known technique to improve similar devices such as incorporating additional subcells having band gaps in succession to be tuned to a variety of band gaps between the desired range in modified Jones having a lattice constant that is matched to the substrate and other subcells is well known in the art before the effective filing date of the claimed invention, as evidenced by Wanlass, where any desired number of subcells can be chosen for a prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding claim 32, Jones discloses a semiconductor (10; see Figure 1A), comprising:
a substrate (14; it is disclosed the dilute nitride material is suitable for lattice matching to a substrate such as GaAs; [0009] and claims 1 and 2) with a lattice parameter matching or nearly matching GaAs (the substrate can be GaAs, as set forth above, such that it would have a lattice parameter matching GaAs);
a first subcell (GaInNAsSb subcell 12; see Figure 2A) comprising:
a first doped III-V layer (30 made of GaAs) over the substrate (see Figure 2A);
a first absorber layer (220) over the first doped III-V layer (see Figure 2A), the first absorber layer having:
a first dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 1; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1667) (the dilute nitride composition is disclosed to be InxGa1-xNyAs1-y-zSbz (0.07 ≤ x ≤ 0.18; 0.025 ≤ y ≤ 0.04; 0.001 ≤ z ≤ 0.03); [0009]), 
an In/Sb ratio of at least approximately 6 (the In/Sb ratio will be at least approximately 6 with the x and z values in the claimed composition), and 

a second doped III-V layer (26 GaAs) over the first absorber layer (see Figure 2A).
While Jones does not expressively disclose a first band gap between approximately 0.7 eV and 0.95 eV and a carrier concentration less than approximately 1 x 1016cm-3 at room temperature, it is noted that once a photovoltaic cell comprising the above recited composition and structure is disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claim 32, it will, inherently, display the recited properties.  See MPEP § 2112 III and V. It is evidenced by Yanka that a dilute nitride absorber layer having the claimed composition would have a carrier concentration less than approximately 1 x 1016 cm-3 at room temperature ([0005]).
It is noted that carrier concentration of a semiconductor material depends upon the material composition and amount of impurities present in the material, where modified Jones teaches the claimed dilute nitride composition and the absorber layer can be p-type or n-type ([0024]). Additionally, it is well known by one of ordinary skill in the art before the effective filing date of the claimed invention that carrier concentration of an absorber semiconductor layer is typically desired to be between the range of 1 x 1014cm-3 to 1 x 1018cm-3, as evidenced by Bedell and Hieslmair, where Bedell discloses it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1020cm-3 ([0040] and [0041]) and Hieslmair discloses that it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier 14cm-3 to 1 x 1018cm-3 ([0182] and [0237]) depending on the desired properties.
As the desired band gap of the absorber material and the efficiency of the device are variables that can be modified, among others, by adjusting said amount of carrier concentration by adjusting the amount of dopant to be introduced into the absorber layer, with said band gap and efficiency of the device both changing as the amount of dopant is varied, the precise carrier concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed carrier concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the carrier concentration of the absorber layer in the apparatus and method of modified Jones to obtain the desired balance between the desired band gap and the efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
While modified Jones discloses additional subcells (18 and 16) that are preferably lattice-matched ([0005] and [0006]), and that GaInNAsSb subcells have bandgaps that are tunable in the range of 0.9-1.1 eV ([0009]), the reference does not expressly disclose the semiconductor comprises four or more lattice-matched subcells comprising a second subcell comprising a second dilute nitride comprising InGaNAsSb and a second bandgap between approximately 0.9 eV and 1.3 eV.
prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action claims that Jones teaches additional subcells 16 and 18 having bandgaps between 0.7 eV and 1.1 eV but that [0008] is discussing Kurtz. 

Applicant’s argument that Jones states that there would be no reasonable expectation of success in implementing a fourth subcell having a 1 eV bandgap was not found to be persuasive because it is not directed to the invention as claimed as no fourth subcell having a 1 eV bandgap was claimed. Additionally, as set forth above, the GaInNAsSb subcell was disclosed by Jones to be “about 1 eV” or having a tunable band gap of 0.9-1.1 eV, where the multijunction solar cell of Jones clearly incorporates a GaInNAsSb subcell in Figures 1 and 2 and is the main invention of the reference, such that it is unclear why there would be no reasonable 
Applicant further argues the Office Action’s reliance on Wanlass is misplaced because Wanlass’s six or more subcells requires using a combination of both lattice-matched and lattice-mismatched subcells. However, it is unclear how the difference changes the teaching of Wanlass, where multiple subcells up to six or more can be used to be tuned to different ranges of the spectrum with different band gaps and materials, which is unrelated to whether or not they are lattice matched to other subcells. 
Applicant also argues that because Wanlass teaches for bandgaps of 0.8-1.2 eV, lattice mismatched subcells should be used. Thus, it would not have bene obvious to incorporate a second subcell comprising a second dilute nitride. However, it appears applicant is unfamiliar with the art, such that the teaching of Wanlass that is being relied upon is the fact Wanlass teaches up to six or more subcells can be used for a multijunction device, where each subcell is tuned to a different bandgap range. The fact Wanlass used lattice mismatched subcells in the low 0.8-1.2 eV range is related to the other materials they have chosen for the subcells, where the subcells are lattice mismatched to the substrate, and does not teach away from the teaching that is being relied upon. One of ordinary skill in the art would appreciate the fact Wanlass’s subcells in the 0.8-1.2 eV range are lattice mismatched to the substrate does not teach away from using six or more subcells within a multijunction device, where each subcell is tuned to a different bandgap range. This is a well known technique in multijunction solar cell devices disclosed by many references in addition to Wanlass, where some have lattice matched subcells in the lower band gap range and is merely design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.